NOTICE OF ALLOWANCE
Claims 11-12, 14-19, 28-37 are drawn to an allowable product.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art Dou et al. (CN 105837851 A; machine translation) in view of Jiang et al. (“Chemically and mechanically isolated nanocellulose and their self-assembled structures: Carbohydrate Polymers 2013, 95, pg. 32-40) and in further view of Zanini et al. (“Producing aerogels form silanized cellulose nanofiber suspension” Cellulose 2017 (published Nov. 2016), 24, pg. 769)..
The claims are found allowable for the reasons previously stated in the Final Rejection mailed 09/25/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783